DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, corresponding to Claims 1, 2, 5, 7, 8, and 11, in the reply filed on April 4, 2022 is acknowledged.  The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all claims in the single application.  The Examiner agrees.  Upon review of the prior art during the full search of the invention, it is the determination of the Office that the species requirement is overcome because the two embodiments are obvious variants of one another, as shown below.  As such, now claims are withdrawn and Claims 1-12 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Application Publication No. 208172753 to Yang (an English translation obtained from PE2E is referred to in the Office Action) (“Yang”) in view of Chinese Patent Application Publication No. 108427514 to Zhang (an English translation obtained from PE2E is referred to in the Office Action) (“Zhang”).
With regard to Claims 5 and 11, Yang discloses a mousepad useful for wireless charging of a mouse.  See, e.g., Abstract, entire document.  Yang discloses that the mousepad comprises a rubber layer and a sponge layer, page 2, which satisfies the claim limitations of a soft layer and a second colloid layer.  Yang does not disclose adhering a first colloid layer.  Zhang is also related to mousepads with improved functionality.  See, e.g., Abstract, entire document.  Zhang teaches that the inclusion of a silica gel layer in a mousepad offers breathability for the mousepad.  Page 4.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to include a first colloid layer to the mousepad of Yang in order to provide an accommodating layer that has breathability, as shown to be known by Zhang.  With regard to Claims 1 and 7, Yang discloses that the mousepad can include a fiber layer.  Page 2.  With regard to Claims 2, 3, 6, 8, 9, and 12, Yang teaches that a coil is provided in the rubber layer such that the coil is embedded, or encapsulated, within the rubber layer in the presence of a groove.  Page 3.  With regard to Claims 4 and 10, Zhang teaches that additional layering can be provided to the mousepad to provide any number of features, including additional rubber layer, carbon adsorption layer, insulating layer, and antistatic layer.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to further include a second soft layer in the mousepad of Yang in order to provide any further desired feature related to flexilibity, odor removal, heat insulation, or prevention of static, as shown to be known by Zhang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789